Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,9,17 are amended
 Claims 1-20 are pending in application

				Response to Arguments
Applicant's arguments with respect to the amendment filed 07/22/2022 have been considered but are not persuasive. 
As to applicant remarks of Claims 1,9,17, “However, the remote app 851 and other application server instance of Poornachandran do not disclose or suggest the claimed active remote-controlling device and the claimed backup remote-controlling device. First, for example, the remote app 851 and other application server instance are not end devices, much less operable by a user and enables the user to remotely control the remote-controlled device, as recited in amended independent claim 1.”
Fig8 shows remote controlling device (=851) part of Remote Cloud 844 which is a remote node of edge cloud-836- a MEC Host 2(see [0149]- [0151]). [0138] describes MEC Host 2 - MEC Host 2 can be used to provide V2X - related services, and can be operated by the mobile services operator, by a MEC vendor, or by a third party (=edge device operable by end user)
Similarly the backup remote controlling device (other remote application server instances can be located somewhere else (private clouds owned by the operator or by the OEM)).Given the description in Poornachandran of device 851, other remote application server, are part of private cloud similar to remote cloud-844  which is a remote node of edge cloud-836- a MEC Host 2(see [0149]-[0151]).Similarly the backup remote controlling device is an edge device operable by end user.
As to applicant remarks,” Second, the mere fact that remote app 851 and other remote application service instances can be located somewhere, as propounded by the Examiner, does not disclose or suggest establishing a teleoperations session with both an active remote-controlling device and a backup remote controlling device, as recited in amended and original independent claim 1. Rather, Poornachandran states that a vehicle 121 is connected to a certain MEC host (and a related MEC application). Custodio fails to cure at least this deficiency.”
Custodio in [0012], [0028], [0029]] teaches establishing the teleoperations session with all 3 devices, remote control, backup remote control and remote controlled device stating the networks supported by system as referred in Figs 3 and 4. The accelerator devices 160, 162 (=remote controller) 164 ,166(=backup remote controller) may include one or more field programmable gate arrays (FPGAs) or may additionally or alternatively include a graphics processing unit (GPU), aspects need user input and devices mentioned are all end devices (=end devices operable by a user).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  
 Poornachandran et al. (US 2020/0008044 A1) (hereinafter, "Poornachandran") in view of Custodio et al. (US 2019/0227843 A1) (hereinafter “Custodio”)



Regarding Claim 1, A method comprising: 
establishing, by a network device, a teleoperations session with an active remote- controlling device, a backup remote-controlling device, and a remote-controlled device; (Poornachandran teaches in FIG. 8 and [0134], is an example of application instances in a V2X service with MEC V2X API. Network device (=800), remote controlled device (=821) and remote controlling device (=851) and backup remote controlling device (other remote application server instances can be located somewhere else (private clouds owned by the operator or by the OEM)).
Poornachandran does not teach, wherein the active remote-controlling device and the backup remote-controlling device are end devices operable by a user and enables the user to remotely control the remote-controlled device; invoking, by the network device, a failover procedure based on a connection state with the active remote-controlling device and performing, by the network device during the failover procedure, active remote- controlling functions that include remotely controlling the remote-controlled device.
Custodio teaches, wherein the active remote-controlling device and the backup remote-controlling device are end devices operable by a user and enables the user to remotely control the remote-controlled device; ([0012]- The accelerator devices 160 , 162 ,(=remote controller) 164 , 166(=backup remote controller) may include one or more field programmable gate arrays ( FPGAs ) or may additionally or alternatively include a graphics processing unit ( GPU ) , which may be embodied as any device or circuitry (eg. a programmable logic chip, a processor) or may additionally or alternatively include a graphics processing unit (GPU), which may be embodied as any device or circuitry (eg. a programmable logic chip, a processor) (=programmable aspects need user input and devices mentioned are all end devices);
invoking, by the network device, a failover procedure based on a connection state with the active remote-controlling device (FIG 1, a system 100 includes a client compute device 110(=remote controlled device) in communication with one or more edge resources 140, 142 hosted on one or more edge locations 130, 132 via edge gateway devices 120, 122, 124(=Network device). The client compute device 110 may offload a workload of an application (=remote control) that is to be executed by the client compute device 110 to one or more edge accelerator devices 160, 162(=remote controlling devices), 164, 166(= backup remote controlling devices).In [0029] Referring now to FIGS 3 and 4, the workload scheduler logic unit 122(=network device), may execute a method 300 for migrating data from one or more edge accelerators (the accelerators 160, 162) hosted on one edge location to one or more edge accelerators (the accelerators 164, 166) due to [0034] failure of service at the present edge location 130, as indicated in block 332);
performing, by the network device during the failover procedure, active remote- controlling functions that include remotely controlling the remote-controlled device (in [0017], offload a workload of an application to be executed by the client compute device 110 to one or more accelerator devices 160, 162, 164, 166 and in [0032]- [0034] the workload scheduler logic unit 122 may perform functional currying to partition large processing tasks of the requested workload into functions).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran, wherein the active remote-controlling device and the backup remote-controlling device are end devices operable by a user and enables the user to remotely control the remote-controlled device; invoking, by the network device, a failover procedure based on a connection state with the active remote-controlling device and performing, by the network device during the failover procedure, active remote- controlling functions that include remotely controlling the remote-controlled device as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 2, Poornachandran does not teach, the method of claim 1, further comprising: requesting, by the network device during the failover procedure, that the backup remote- controlling device remotely control the remote-controlled device during the teleoperations session; and receiving, by the network device and from the backup remote-controlling device, an indication that the backup remote-controlling device will remotely control the remote-controlled device during the teleoperations session.
Custodio teaches, the method of claim 1, further comprising: requesting, by the network device during the failover procedure, that the backup remote- controlling device remotely control the remote-controlled device during the teleoperations session; and (in  FIGS. 3 and 4 and [0029] the workload scheduler logic unit 122 located at an edge of a network  may execute a method 300 for migrating data from one or more edge accelerators (the accelerators 160 , 162 ) hosted on one edge location to one or more edge accelerators (the accelerators 164 , 166 ) hosted on a different edge location);
receiving, by the network device and from the backup remote-controlling device, an indication that the backup remote-controlling device will remotely control the remote-controlled device during the teleoperation’s session (Custodio teaches in [0036], edge accelerator 160, 162 of the present edge location 130 may include a checkpoint in the metadata(=indication) when transforming the workload data. 122 sends a request for the transformed workload data that is to be sent to one or more next edge accelerators (=backup controller) at the different edge location (based on the present location of the client compute device 110) to be registered and stored for continued acceleration of the requested workload (=remote control by backup). See also [0058]).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran , invoking, by the network device, a failover procedure based on a connection state with the active remote-controlling device and performing, by the network device during the failover procedure, active remote- controlling functions that include remotely controlling the remote-controlled device as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 3, Poornachandran does not teach, the method of claim 2, further comprising: ceasing to perform, by the network device in response to the receiving, the active remote- controlling functions.
Custodio teaches , the method of claim 2, further comprising: ceasing to perform, by the network device in response to the receiving, the active remote- controlling functions (in [0051] send, in response to a determination to perform the data migration, a request to the one or more accelerator devices on the present edge location for transformed workload data to be processed by the one or more different edge accelerator devices as related to network device as detailed in [0042]).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran the method of claim 2, further comprising: ceasing to perform, by the network device in response to the receiving, the active remote- controlling functions as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 4, the method of claim 1, further comprising: -36-Attorney Docket No. 20200274	
 	learning, by the network device, the active remote-controlling functions; and 
updating a learned model (Poornachandran teaches, in [0098], the cloud computes the intelligent driving parameter - set using artificial intelligence (AI) and / or advanced machine learning techniques).
Poornachandran does not teach, receiving, by the network device during the teleoperation’s session and prior to the performing, communications between the active remote-controlling device and the remote- controlled device.
Custodio teaches, receiving, by the network device during the teleoperation’s session and prior to the performing, communications between the active remote-controlling device and the remote- controlled device (in [0032] In block 312, the workload scheduler logic unit 122 determines one or more edge accelerators 160,162 on the present edge location 130 capable and available to perform the requested workload).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran receiving, by the network device during the teleoperations session and prior to the performing, communications between the active remote-controlling device and the remote- controlled device as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 5, Poornachandran does not teach, the method of claim 1, further comprising: releasing, by the network device, the active remote-controlling device from remotely controlling the remote-controlled device during the teleoperation’s session
Custodio teaches, the method of claim 1, further comprising: releasing, by the network device, the active remote-controlling device from remotely controlling the remote-controlled device during the teleoperation’s session (in [0036], the workload scheduler logic unit 122 sends a request to the determined edge accelerators 160, 162 to transform the workload data(=release remote control device) to be performed by the next edge accelerators(=backup controller) at the different edge location (based on the present location of the client compute device 110). See also [0058]- continue to perform acceleration of the workload using other accelerator devices when for example, a distance between a client compute device (=110) and current accelerator devices (=160/162) exceeds a threshold).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran the method of claim 1, further comprising: releasing, by the network device, the active remote-controlling device from remotely controlling the remote-controlled device during the teleoperations session as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 6, the method of claim 1, further comprising: 
storing, by the network device during the teleoperations session, state information relating to the teleoperations session; and (Poornachandran teaches in [0066] initiates the transfer of an application instance or application - related state information from the one or more source MEC servers to the one or more target MEC servers during a computational offloading within MEC system-300 as described).
performing, by the network device, an inter-edge network handover that includes transferring the state information of a first edge computing network associated with the network device to a second edge computing network. (Poornachandran teaches in [0066] An MEC server may be an MSP edge server 136 in FIG. 2A. In [0038] and FIG. 2A, a first localized network may include the MSP edge server 136A and CN 240A, a second localized network may include the MSP edge server 136B).



Regarding Claim 7, Poornachandran does not teach, the method of claim 1, wherein the establishing comprises: selecting, by the network device, the active remote-controlling device to remotely control the remote-controlled device during the teleoperation’s session; and selecting, by the network device, the backup remote-controlling device. 
Custodio teaches, the method of claim 1, wherein the establishing comprises: selecting, by the network device, the active remote-controlling device to remotely control the remote-controlled device during the teleoperation’s session; and (in [0032] In block 312, the workload scheduler logic unit 122 determines one or more edge accelerators 160,162 on the present edge location 130 capable and available to perform the requested workload);
selecting, by the network device, the backup remote-controlling device. (in [0029] Referring now to FIGS 3 and 4, the workload scheduler logic unit 122(=network device), may execute a method 300 for migrating data from one or more edge accelerators (the accelerators 160, 162) hosted on one edge location to one or more edge accelerators (the accelerators 164, 166) due to [0034] failure of service at the present edge location 130, as indicated in block 332).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran the method of claim 1, wherein the establishing comprises: selecting, by the network device, the active remote-controlling device to remotely control the remote-controlled device during the teleoperations session; and selecting, by the network device, the backup remote-controlling device. as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 8, the method of claim 1, wherein the network device includes a multi-access edge computing (MEC) device of a MEC network, and wherein the network device is an anchor device for the remote-controlled device. (Poornachandran teaches in [0134], Network device (=800)) as part of system, as in FIG. 8 illustrates a V2X system involving multiple MEC hosts).

Regarding Claim 9, A network device comprising: 
a processor configured to: (Poornachandran teaches in [0024], the processor circuitry)
establish a teleoperations session with an active remote-controlling device, a backup remote-controlling device, and a remote-controlled device; (Poornachandran teaches in FIG. 8 and [0134], is an example of application instances in a V2X service with MEC V2X API. Network device (=800), remote controlled device (=821) and remote controlling device (=851) and backup remote controlling device (other remote application server instances can be located somewhere else (private clouds owned by the operator or by the OEM)).
Poornachandran does not teach, wherein the active remote-controlling device and the backup remote-controlling device are end devices operable by a user and enables the user to remotely control the remote-controlled device; invoke a failover procedure based on a connection state with the active remote- controlling device; and perform, during the failover procedure, active remote-controlling functions that include remotely controlling the remote-controlled device.  
Custodio teaches, wherein the active remote-controlling device and the backup remote-controlling device are end devices operable by a user and enables the user to remotely control the remote-controlled device; ([0012]- The accelerator devices 160 , 162 ,(=remote controller) 164 , 166(=backup remote controller) may include one or more field programmable gate arrays ( FPGAs ) or may additionally or alternatively include a graphics processing unit ( GPU ) , which may be embodied as any device or circuitry (eg. a programmable logic chip, a processor) or may additionally or alternatively include a graphics processing unit (GPU), which may be embodied as any device or circuitry (eg. a programmable logic chip, a processor) (=programmable aspects need user input and devices mentioned are all end devices)
invoke a failover procedure based on a connection state with the active remote- controlling device; and (in FIG 1, a system 100 includes a client compute device 110(=remote controlled device) in communication with one or more edge resources 140, 142 hosted on one or more edge locations 130, 132 via edge gateway devices 120, 122, 124(=Network device). The client compute device 110 may offload a workload of an application (=remote control) that is to be executed by the client compute device 110 to one or more edge accelerator devices 160, 162(=remote controlling devices), 164, 166(= backup remote controlling devices).In [0029] Referring now to FIGS 3 and 4, the workload scheduler logic unit 122(=network device), may execute a method 300 for migrating data from one or more edge accelerators (the accelerators 160, 162) hosted on one edge location to one or more edge accelerators (the accelerators 164, 166) due to [0034] failure of service at the present edge location 130, as indicated in block 332);
and perform, during the failover procedure, active remote-controlling functions that include remotely controlling the remote-controlled device (in [0017], offload a workload of an application to be executed by the client compute device 110 to one or more accelerator devices 160, 162, 164, 166 and in [0032] - [0034] the workload scheduler logic unit 122 may perform functional currying to partition large processing tasks of the requested workload into functions).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran, wherein the active remote-controlling device and the backup remote-controlling device are end devices operable by a user and enables the user to remotely control the remote-controlled device; invoke a failover procedure based on a connection state with the active remote- controlling device; and perform, during the failover procedure, active remote-controlling functions that include remotely controlling the remote-controlled device as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 10, Poornachandran does not teach, the network device of claim 9, wherein the processor is further configured to: request, during the failover procedure, that the backup remote-controlling device remotely control the remote-controlled device during the teleoperation’s session; and receive, from the backup remote-controlling device, an indication that the backup remote- controlling device will remotely control the remote-controlled device during the teleoperation’s session.  
Custodio teaches, the network device of claim 9, wherein the processor is further configured to: request, during the failover procedure, that the backup remote-controlling device remotely control the remote-controlled device during the teleoperations session; and (in  FIGS. 3 and 4 and [0029], the workload scheduler logic unit 122 located at an edge of a network  may execute a method 300 for migrating data from one or more edge accelerators (the accelerators 160 , 162 ) hosted on one edge location to one or more edge accelerators (the accelerators 164 , 166 ) hosted on a different edge location);
receive, from the backup remote-controlling device, an indication that the backup remote- controlling device will remotely control the remote-controlled device during the teleoperation’s session. (in [0036], edge accelerator 160, 162 of the present edge location 130 may include a checkpoint in the metadata(=indication) when transforming the workload data. 122 sends a request for the transformed workload data that is to be sent to one or more next edge accelerators (=backup controller) at the different edge location (based on the present location of the client compute device 110) to be registered and stored for continued acceleration of the requested workload (=remote control by backup). See also [0058]).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran, the network device of claim 9, wherein the processor is further configured to: request, during the failover procedure, that the backup remote-controlling device remotely control the remote-controlled device during the teleoperation’s session; and receive, from the backup remote-controlling device, an indication that the backup remote- controlling device will remotely control the remote-controlled device during the teleoperation’s session as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 11, Poornachandran does not teach, the network device of claim 10, wherein the processor is further configured to: cease to perform, in response to the receipt of the indication, the active remote- controlling functions.  
Custodio teaches, the network device of claim 10, wherein the processor is further configured to: cease to perform, in response to the receipt of the indication, the active remote- controlling functions. (in [0051] send, in response to a determination to perform the data migration, a request to the one or more accelerator devices on the present edge location for transformed workload data to be processed by the one or more different edge accelerator devices as related to network device as detailed in [0042]).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran, the network device of claim 10, wherein the processor is further configured to: cease to perform, in response to the receipt of the indication, the active remote- controlling functions as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim12, Poornachandran teaches, learn the active remote-controlling functions; and update a learned model (in [0098], the cloud computes the intelligent driving parameter - set using artificial intelligence (AI) and / or advanced machine learning techniques).
Poornachandran does not teach, the network device of claim 9, wherein the processor is further configured to: receive, during the teleoperation’s session and prior to the performance of the active remote-controlling functions, communications between the active remote-controlling device and the remote-controlled device;  
Custodio teaches The network device of claim 9, wherein the processor is further configured to: receive, during the teleoperations session and prior to the performance of the active remote-controlling functions, communications between the active remote-controlling device and the remote-controlled device;(in [0032] In block 312, the workload scheduler logic unit 122 determines one or more edge accelerators 160,162 on the present edge location 130 capable and available to perform the requested workload).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran, the network device of claim 9, wherein the processor is further configured to: receive, during the teleoperations session and prior to the performance of the active remote-controlling functions, communications between the active remote-controlling device and the remote-controlled device as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 13, Poornachandran does not teach, the network device of claim 9, wherein the processor is further configured to: release the active remote-controlling device from remotely controlling the remote- controlled device during the teleoperation’s session.  
Custodio teaches, the network device of claim 9, wherein the processor is further configured to: release the active remote-controlling device from remotely controlling the remote- controlled device during the teleoperation’s session (in [0036], edge accelerator 160, 162 of the present edge location 130 may include a checkpoint in the metadata(=indication) when transforming the workload data. 122 sends a request for the transformed workload data that is to be sent to one or more next edge accelerators (=backup controller) at the different edge location (based on the present location of the client compute device 110) See also [0058]).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran, the network device of claim 9, wherein the processor is further configured to: release the active remote-controlling device from remotely controlling the remote- controlled device during the teleoperations session as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 14, The network device of claim 9, wherein the processor is further configured to: store, during the teleoperations session, state information relating to the teleoperations session; and (Poornachandran teaches in [0066] initiates the transfer of an application instance or application - related state information from the one or more source MEC servers to the one or more target MEC servers during a computational offloading within MEC system-300 as described).
perform an inter-edge network handover that includes transferring the state information of a first edge computing network associated with the network device to a second edge computing network. (Poornachandran teaches in [0066] An MEC server may be an MSP edge server 136 in FIG. 2A. In [0038] and FIG. 2A, a first localized network may include the MSP edge server 136A and CN 240A, a second localized network may include the MSP edge server 136B).

Regarding Claim 15, Poornachandran does not teach, the network device of claim 9, wherein, when establishing, the processor is further configured to: select the active remote-controlling device to remotely control the remote-controlled device during the teleoperation’s session; and select the backup remote-controlling device.
Custodio teaches, the network device of claim 9, wherein, when establishing, the processor is further configured to:
 select the active remote-controlling device to remotely control the remote-controlled device during the teleoperation’s session; and (in [0032] In block 312, the workload scheduler logic unit 122 determines one or more edge accelerators 160,162 on the present edge location 130 capable and available to perform the requested workload);
select the backup remote-controlling device.(in [0029] Referring now to FIGS 3 and 4, the workload scheduler logic unit 122(=network device), may execute a method 300 for migrating data from one or more edge accelerators (the accelerators 160, 162) hosted on one edge location to one or more edge accelerators (the accelerators 164, 166) due to [0034] failure of service at the present edge location 130, as indicated in block 332).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran the network device of claim 9, wherein, when establishing, the processor is further configured to: select the active remote-controlling device to remotely control the remote-controlled device during the teleoperations session; and select the backup remote-controlling device as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 16, The network device of claim 9, wherein the network device includes a multi- access edge computing (MEC) device of a MEC network, and wherein the network device is an anchor device for the remote-controlled device.  (Poornachandran teaches in [0134], Network device (=800)) as part of system, as in FIG. 8 illustrates a V2X system involving multiple MEC hosts).

Regarding Claim 17, A non-transitory computer-readable storage medium storing instructions executable by a processor of a network device, which when executed cause the network device to: (Poornachandran teaches in [0188], instructions provided via the memory circuitry 1304 and / or the storage circuitry 1308 of FIG 13 are embodied as one or more non - transitory computer readable storage media, a computer program product or data to create the computer program to perform a specific sequence or flow of actions , for example , as described with respect to the flowchart ( s ) and block diagram ( s ) of operations and functionality depicted previously).
establish a teleoperations session with an active remote-controlling device, a backup remote-controlling device, and a remote-controlled device; (Poornachandran teaches in FIG. 8 and [0134], is an example of application instances in a V2X service with MEC V2X API. Network device (=800), remote controlled device (=821) and remote controlling device (=851) and backup remote controlling device (other remote application server instances can be located somewhere else (private clouds owned by the operator or by the OEM)).
Poornachandran does not teach, wherein the active remote-controlling device and the backup remote-controlling device are end devices operable by a user and enables the user to remotely control the remote-controlled device; invoke a failover procedure based on a connection state with the active remote- controlling device; and perform, during the failover procedure, active remote-controlling functions that include remotely controlling the remote-controlled device.  
Custodio teaches, wherein the active remote-controlling device and the backup remote-controlling device are end devices operable by a user and enables the user to remotely control the remote-controlled device; ([0012]- The accelerator devices 160 , 162 ,(=remote controller) 164 , 166(=backup remote controller) may include one or more field programmable gate arrays ( FPGAs ) or may additionally or alternatively include a graphics processing unit ( GPU ) , which may be embodied as any device or circuitry (eg. a programmable logic chip, a processor) or may additionally or alternatively include a graphics processing unit (GPU), which may be embodied as any device or circuitry (eg. a programmable logic chip, a processor) (=programmable aspects need user input and devices mentioned are all end devices);
invoke a failover procedure based on a connection state with the active remote- controlling device; and (FIG 1, a system 100 includes a client compute device 110(=remote controlled device) in communication with one or more edge resources 140, 142 hosted on one or more edge locations 130, 132 via edge gateway devices 120, 122, 124(=Network device). The client compute device 110 may offload a workload of an application (=remote control) that is to be executed by the client compute device 110 to one or more edge accelerator devices 160, 162(=remote controlling devices), 164, 166(= backup remote controlling devices).In [0029] Referring now to FIGS 3 and 4, the workload scheduler logic unit 122(=network device), may execute a method 300 for migrating data from one or more edge accelerators (the accelerators 160, 162) hosted on one edge location to one or more edge accelerators (the accelerators 164, 166) due to [0034] failure of service at the present edge location 130, as indicated in block 332);
perform, during the failover procedure, active remote-controlling functions that include remotely controlling the remote-controlled device. (in [0017], offload a workload of an application to be executed by the client compute device 110 to one or more accelerator devices 160, 162, 164, 166 and in [0032]- [0034] the workload scheduler logic unit 122 may perform functional currying to partition large processing tasks of the requested workload into functions).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran, wherein the active remote-controlling device and the backup remote-controlling device are end devices operable by a user and enables the user to remotely control the remote-controlled device; invoke a failover procedure based on a connection state with the active remote- controlling device; and perform, during the failover procedure, active remote-controlling functions that include remotely controlling the remote-controlled device as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim18, Poornachandran does not teach, the non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed cause the network device to: request, during the failover procedure, that the backup remote-controlling device remotely control the remote-controlled device during with the teleoperation’s session; and receive, from the backup remote-controlling device, an indication that the backup remote- controlling device will remotely control the remote-controlled device during the teleoperation’s session.  
Custodio teaches, the non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed cause the network device to:
 request, during the failover procedure, that the backup remote-controlling device remotely control the remote-controlled device during with the teleoperations session; and (in  FIGS. 3 and 4, [0029, the workload scheduler logic unit 122 located at an edge of a network  may execute a method 300 for migrating data from one or more edge accelerators (the accelerators 160 , 162 ) hosted on one edge location to one or more edge accelerators (the accelerators 164 , 166 ) hosted on a different edge location);
receive, from the backup remote-controlling device, an indication that the backup remote- controlling device will remotely control the remote-controlled device during the teleoperation’s session. (in [0036], edge accelerator 160, 162 of the present edge location 130 may include a checkpoint in the metadata(=indication) when transforming the workload data. 122 sends a request for the transformed workload data that is to be sent to one or more next edge accelerators (=backup controller) at the different edge location (based on the present location of the client compute device 110) to be registered and stored for continued acceleration of the requested workload (=remote control by backup). See also [0058]).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran, the non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed cause the network device to: request, during the failover procedure, that the backup remote-controlling device remotely control the remote-controlled device during with the teleoperations session; and receive, from the backup remote-controlling device, an indication that the backup remote- controlling device will remotely control the remote-controlled device during the teleoperations session as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 19, Poornachandran does not teach, the non-transitory computer-readable storage medium of claim 18, wherein the instructions further comprise instructions, which when executed cause the network device to: 
cease to perform, in response to the receipt of the indication, the active remote- controlling functions.  
Custodio teaches, the non-transitory computer-readable storage medium of claim 18, wherein the instructions further comprise instructions, which when executed cause the network device to: 
cease to perform, in response to the receipt of the indication, the active remote- controlling functions (in [0051] send, in response to a determination to perform the data migration, a request to the one or more accelerator devices on the present edge location for transformed workload data to be processed by the one or more different edge accelerator devices as related to network device as detailed in [0042]).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran, the non-transitory computer-readable storage medium of claim 18, wherein the instructions further comprise instructions, which when executed cause the network device to: cease to perform, in response to the receipt of the indication, the active remote- controlling functions as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

Regarding Claim 20, Poornachandran teaches, learn the active remote-controlling functions; and update a learned model. (in [0098], the cloud computes the intelligent driving parameter - set using artificial intelligence (AI) and / or advanced machine learning techniques).
Poornachandran does not teach, the non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed cause the network device to: receive, during the teleoperation’s session and prior to the performance of the remote- controlling functions, communications between the active remote-controlling device and the remote-controlled device; 
Custodio teaches, the non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed cause the network device to: receive, during the teleoperations session and prior to the performance of the remote- controlling functions, communications between the active remote-controlling device and the remote-controlled device; (in [0032] In block 312, the workload scheduler logic unit 122 determines one or more edge accelerators 160,162 on the present edge location 130 capable and available to perform the requested workload).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poornachandran, the non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed cause the network device to: receive, during the teleoperations session and prior to the performance of the remote- controlling functions, communications between the active remote-controlling device and the remote-controlled device;  as taught by Custodio to perform data migration based on a request by a compute device when it encounters a need to perform an application in low latency or in real time when the local compute resources do not satisfy the latency requirements of the application.

	Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478